Case 3:21-cv-01542-S-BK Document 6-2 Filed 07/09/21                    Page 1 of 2 PageID 62



                       DECLARATION OF EUGENIA FINNEY

         Before me, the undersigned authority, on this day personally appeared Eugenia

 Finney, who, after being duly sworn to tell the truth, did depose and state the following:

         1.     My name is Eugenia Finney. I am over 21 years of age, am competent to

 testify, and have personal knowledge of the facts stated herein.

         2.     I am employed in the capacity of Manager, Telecommunications for

 MultiPlan, Inc. (“MultiPlan”) and have been employed by MultiPlan since February 10,

 1992.

         3.     The purpose of my affidavit is to set forth facts sufficient to demonstrate

 that MultiPlan has been incorrectly identified in the matter of Lucas Horton v. MultiPlan,

 Inc., in the Dallas County Justice Court Precinct 2, Place 1, Dallas Texas Case No. JS21-

 00180D (the “Complaint”), as the entity that made automated and prerecorded calls to the

 cellular telephone number of Mr. Lucas Horton.

         4.     With regard to the telemarketing calls alleged to have been received by Mr.

 Horton, these calls were not made by MultiPlan or any of its subsidiaries.

         5.     MultiPlan maintains a network of independently contracted health care

 providers that have agreed to participate in its provider networks.

         6.     MultiPlan is not a healthcare provider or an insurance company. MultiPlan

 does not sell or broker health insurance policies to consumers nor does MultiPlan

 telemarket to members or individuals via telephone, electronic mail, fax or any other

 means. Accordingly, the health insurance being marketed by the agent on the phone, was

 not being offered by MultiPlan or any entity on behalf of MultiPlan.
Case 3:21-cv-01542-S-BK Document 6-2 Filed 07/09/21               Page 2 of 2 PageID 63



        7.     The Complaint indicates that the unsolicited phone calls were made to Mr.

 Horton’s cellular telephone number on August 29, 2019, September 18, 2019 and October

 4, 2019.

        8.     Plaintiff’s counsel confirmed the cellular telephone number to which Mr.

 Horton received the calls alleged in the Complaint as, (214) 909-3341.

        9.     MultiPlan conducted a search of its telecommunications platforms for the

 time period of August 1, 2019 through and including October 31, 2019, and found that no

 calls were made to that number from MultiPlan or any MultiPlan business.

        10.    Additionally, the Complaint identifies that the unsolicited calls originated

 from telephone numbers, (779) 680-8982, (737) 238-2962, and (925) 239-0571. These

 phone numbers are not owned or leased by MultiPlan nor are they utilized by or on behalf

 of any MultiPlan business.

        11.    Signed under the pains and penalties of perjury.




                                             Eugenia Finney
                                             Date:                6/23/2021




                                             2
